Citation Nr: 0115993	
Decision Date: 06/12/01    Archive Date: 06/18/01

DOCKET NO.  95-40 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss of the 
left ear.  

2.  Service connection for memory loss. 

3.  Entitlement to an increased rating for diplopia, due to 
right fourth cranial nerve palsy, currently rated 30 percent 
disabling.  

4.  Entitlement to an increased rating for hearing loss of 
the right ear, currently rated 10 percent disabling.  

5.  Entitlement to an increased rating for headaches and 
vertigo, as residuals of a skull fracture, currently 
evaluated as 10 percent disabling.  

6.  Entitlement to a compensable rating for tinnitus, 
currently evaluated as noncompensably disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from August 1963 to April 
1967. 

This matter comes before the Board of Veteran's Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in August 1994, January 
1997, and July 1999.  

For clarification purposes, the procedural history of this 
case will be set forth.  The veteran was notified of an April 
1992 RO decision which granted service connection for, in 
part, diplopia and denied service connection for bilateral 
hearing loss and headaches.  An appeal was taken from the 
denial of service connection for bilateral hearing loss, but 
not the denial of service connection for headaches.  A June 
1995 Board decision denying service connection for bilateral 
hearing loss was sustained in a Memorandum decision of the 
United States Court of Appeals for Veterans Claims (Court).  

The veteran perfected an appeal from an August 1994 denial of 
an increased rating for diplopia.  A January 1997 RO decision 
denied reopening of service connection for bilateral hearing 
loss and headaches as well as reopening of service connection 
for memory loss and vertigo.  However, the Board notes that 
there was no prior denial of service connection for either 
memory loss or vertigo.  The veteran perfected an appeal from 
the January 1997 RO decision.  

Thereafter, a July 1999 RO decision granted service 
connection for hearing loss in the right ear, which was 
assigned a 10 percent rating; for headaches and vertigo, 
which was assigned a 10 percent rating under 38 C.F.R. 
§ 4.130, Diagnostic Code 9304 (noting that the vertigo was a 
subjective complaint of brain disease due to trauma); and for 
tinnitus, which was assigned a noncompensable rating.  An 
appeal has been perfected as to these ratings.  The Board 
notes that the text of this rating decision states that no 
new and material evidence had been submitted to reopen the 
claim for service connection for headaches (and memory loss, 
although there had been no prior denial of service connection 
for memory loss) and the August 1, 1999 notice letter to the 
veteran also states that service connection was denied for 
headaches.  However, the actual rating decision, a copy of 
which was forwarded to the veteran with the notice letter, 
describing the service-connected disorders states "HEADACHES 
AND VERTIGO, RESIDUALS OF SKULL FRACTURE."  

Accordingly, the claim for service connection for memory loss 
must be adjudicated on a de novo basis, and not on the basis 
of whether new and material evidence has been submitted to 
reopen the claim since a prior final denial (which in this 
case does not exist).  Also, because the July 1999 rating 
listed "headaches" together with "vertigo", the issue of 
whether new and material evidence has been submitted to 
reopen the claim for service connection for headaches is moot 
inasmuch as the effect of the July 1999 rating decision was 
to grant service connection for headaches, despite 
information in the rating decision and notice letter to the 
contrary.  

REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The veteran's VA Counseling/ Evaluation and Rehabilitation 
folder indicates that he is in receipt of Social Security 
disability benefits, at least in part due to nonservice-
connected disabilities.  However, given the length of time 
since the initiation of the appellate process, these records 
should be obtained.  

The veteran was last afforded a VA rating examination to test 
his field of vision in 1994.  A more current rating 
examination is necessary.  VA clinical records in July 1996 
indicate that the veteran's tinnitus was occasional but VA 
examination in May 1998 indicates that it has worsened.  
However, it is not clear whether it is "recurrent" as 
required for the only and maximum rating of 10 percent under 
38 C.F.R. § 4.84, Diagnostic Code 6260 (2000). 

The grant of service connection for hearing loss of the right 
ear was predicated upon an opinion rendered by a VA examiner 
in May 1998, when it was also indicated that the hearing loss 
in the left ear was consistent with "presbycusis."  
Presbycusis is a "lessening of hearing acuteness resulting 
from degenerative changes in the ear that occur especially in 
old age [] and diabetes."  Godfrey v. Brown, 8 Vet. 
App. 113, 120 - 21 (1995).  However, the claim file was not 
available for review by the examiner at the time of that 
examination and it has been requested by the service 
representative that another opinion be obtained following an 
examination at which the claim file is available for review.  
Because any possible grant of service connection for hearing 
loss of the left ear would impact on the rating assigned for 
service-connected right ear hearing loss, these issues are 
inextricably intertwined.  Thus, adjudication of the claim 
for an increased rating for hearing loss in the right ear 
will be deferred.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for the disorders 
at issue since his discharge from active 
service.  After securing any necessary 
releases, the RO should obtain these 
records for association with the claims 
folder.

2.  The RO should contact the Social 
Security Administration and obtain the 
records pertinent to the appellant's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon in adjudicating that claim.  
Any records received should be associated 
with the claims folder.

3.  The RO should obtain all VA 
outpatient treatment (VAOPT) records 
pertaining to the veteran since March 
1998 for association with the claims 
folder.  

4.  The veteran should be afforded a VA 
audiological examination to determine 
whether he currently has a hearing loss 
in the left ear and, if so, whether it is 
related to military service or any 
incident during military service, 
including head trauma during service.  
The examiner should also comment upon the 
frequency of any recurrences of the 
service-connected tinnitus.  The 
examination should also include 
audiometric testing to determine the 
severity of hearing loss in the service-
connected right ear, as well as the 
nonservice-connected left ear, for rating 
purposes.  The claims folder is to be 
made available to the examiner for review 
before the examination, and the report 
should include a notation indicating 
whether the file was reviewed.  

5.  The veteran should be afforded a VA 
neurology examination to determine 
whether he now has memory loss and, if 
so, whether it is related to military 
service or any incident during military 
service, including head trauma during 
service.  All indicated tests and studies 
are to be performed.  The claims folder 
is to be made available to the 
neurologist prior to examination for use 
in the study of the case, and the 
examiner should indicate whether the file 
has been reviewed.  The examination 
should also attempt to determine the 
extent and severity of the veteran's 
service-connected vertigo (which the RO 
has deemed to be due to brain trauma).  

6.  The veteran should be afforded a VA 
eye examination to determine the extent 
and severity of the service-connected 
diplopia.  All indicated tests and 
studies are to be performed.  The claims 
folder is to be made available to the 
examiner prior to examination for use in 
the study of the case, and it should be 
indicated in the report whether the file 
has been reviewed.

7.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

8.  Thereafter, the RO should readjudicate 
these claims.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified; however, the veteran is advised 
that failure to cooperate by reporting for scheduled 
examinations may result in the denial of the higher rating 
claim.  38 C.F.R. § 3.655 (2000).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



_______________________________
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

